Title: From Thomas Jefferson to James Pleasants, 3 April 1823
From: Jefferson, Thomas
To: Pleasants, James


                        Dear Sir
                        
                            Monticello
                            Apr. 3. 23.
                        
                    Duty obliges me to forward to you such letters as the inclosed. I do it willingly on behalf of men of the merit of mr Haessler, but at the same time without any other view than that of enlarging the field of selection, and enabling you to chuse the best subject. I salute you with affectionate esteem and respect.
                        Th: Jefferson
                    